Citation Nr: 0619181	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-29 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an asbestos related 
lung disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in No. Little Rock, Arkansas.


FINDING OF FACT

Competent, probative medical evidence relates the veteran's 
diagnosed pulmonary asbestosis to his military service.


CONCLUSION OF LAW

Pulmonary asbestosis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that while in service he was exposed to 
asbestos while stationed at Fort Sill.  Specifically, he 
testified at the September 2005 hearing that he worked with 
insulation products and was required to assemble and 
disassemble workshop-like buildings in relation to his work 
with ordnances.  He contends that service connection is 
warranted for a resulting lung disorder diagnosed subsequent 
to his discharge from active duty.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(2005).  When, as in the instant case, service medial records 
are missing, the Board has a heightened obligation to provide 
an explanation of reasons or bases for its findings and has a 
heightened duty to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

An incomplete medical document submitted in May 2003 
indicates that given the veteran's significant exposure to 
aerosolized asbestos, the private medical provider felt with 
a reasonable degree of certainty that the veteran had 
interstitial fibrosis caused by bilateral pulmonary 
asbestosis as well as bilateral asbestos-related pleural 
disease.  However, the veteran also apparently had 
significant asbestos exposure after service when he worked at 
a paper mill.  A VA examiner indicated that even though the 
veteran's in-service exposure to asbestos was less than that 
commonly noted in asbestosis patients, it was at least as 
likely as not that both the in-service and post-service 
exposure to asbestos was an etiologic factor in his 
development of pulmonary asbestosis.  See January 2006 VA 
examination report.  Therefore, with resolution of reasonable 
doubt in the veteran's favor, the weight of the competent 
medical evidence is such that it related his diagnosed lung 
disorder to his period of active duty and service connection 
is warranted.

As the benefit sought herein has been resolved in the 
veteran's favor, any deficiencies in VA's notice and 
assistance, to include the timing and completeness of the 
notice, are not prejudicial.  


ORDER

Service connection for pulmonary asbestosis is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


